Citation Nr: 1615320	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO.  14-22 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right knee degenerative joint disease.

2.  Entitlement to a rating in excess of 10 percent for left knee degenerative joint disease.


REPRESENTATION

Veteran represented by:	Jeremy S. Montgomery, Attorney


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2001 to August 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In March 2015, the Veteran presented sworn testimony during a videoconference hearing, which was chaired by the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the Veteran's VA claims file.

The Board remanded the case in June 2015 so that the Agency of Original Jurisdiction (AOJ) could review additional pertinent evidence associated with the record since the July 2014 Supplemental Statement of the Case (SSOC).  In compliance with the Board's remand directives, a SSOC was furnished to the Veteran in August 2015.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's right knee disability is manifested by arthritis with noncompensable loss of motion, even when considering additional functional impairment due to pain and weakness. 

2.  The Veteran's left knee disability is manifested by arthritis with noncompensable loss of motion, even when considering additional functional impairment due to pain and weakness.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for right knee degenerative joint disease are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.40, 4.45, 4.7, 4.71a, Diagnostic Codes 5003, 5260 (2015).

2.  The criteria for a rating in excess of 10 percent for left knee degenerative joint disease are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.40, 4.45, 4.7, 4.71a, Diagnostic Codes 5003, 5260 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Before addressing the merits of the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

Regarding the duty to notify, through a letter dated in March 2014, the RO notified the Veteran of the information and evidence needed to substantiate his claims, of the division of responsibility between the Veteran and VA for obtaining evidence, and of the process by which disability ratings and effective dates are assigned.  Moreover, there is no timing problem as to the VCAA notice, as the Veteran's claims were subsequently readjudicated in the May 2014 Statement of the Case (SOC) and the July 2014 and August 2015 SSOCs.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (finding that issuance of a fully compliant notification letter followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law  imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination).  Thus, VA has satisfied its duty to notify.

Regarding the duty to assist, the record contains the Veteran's service treatment record, pertinent VA examination reports, VA treatment notes, and lay evidence.  The Veteran was afforded VA examinations addressing his bilateral knee disability in February 2013, July 2014, and April 2015.  The VA examination reports are adequate because they are based on the Veteran's medical history and they describe the disability in sufficient detail so that the Board's decision is a fully informed one.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

In March 2015, the Veteran was afforded a hearing before the undersigned VLJ in which he presented oral argument in support of his increased rating claim.  In Bryant v. Shinseki, 23 Vet. App. 488, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2)  requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

In this case, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of those elements.  During the hearing the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim, and the Veteran volunteered his treatment history and symptoms.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  Thus, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Veteran has not identified any outstanding evidence that could be obtained to further substantiate the claim, and the Board is also unaware of any such evidence. As VA's duties to notify and assist have been met, there is no prejudice to the Veteran in proceeding to the adjudication of the appeal.

Principles for Rating Disabilities

Disability ratings are determined by applying a schedule of ratings (Rating Schedule) that is based on average impairment of earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1. Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of a veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.
	
The Rating Schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14.  However, the evaluation of the same disability or its manifestation under various diagnoses, which is known as pyramiding, must be avoided.  Id.  

To evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Separate ratings for distinct periods of time, based on the facts, may be considered.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Rating Knee Disabilities - Laws & Regulations

Several diagnostic codes are potentially applicable to the rating of a knee disability.  First, under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

Under 38 C.F.R. § 4.71a, DC 5260, if flexion of the knee is limited to 45 degrees, a 10 percent rating is in order.  If flexion of the knee is limited to 30 degrees, a 20 percent rating is warranted.  If flexion of the knee is limited to 15 degrees, a 30 percent rating is in order. 

Under 38 C.F.R. § 4.71a, DC 5261, if extension of the knee is limited to 10 degrees, a 10 percent rating is in order.  If extension of the knee is limited to 15 degrees, a 20 percent rating is warranted.  If extension of the knee is limited to 20 degrees, a 30 percent rating is in order.  If extension of the knee is limited to 30 degrees, a 40 percent rating is warranted.  If extension of the knee is limited to 45 degrees, a 50 percent rating is in order.  Full range of motion of the knee is from 0 to 140 degrees. 38 C.F.R. § 4.71, Plate II.

Other diagnostic codes pertaining to the knee include DC 5055 (for knee replacement (prosthesis)), DC 5256 (ankylosis), DC 5257 (recurrent subluxation or lateral instability), DC 5258 (dislocated semilunar cartilage), DC 5259 (removal of semilunar cartilage), DC 5262 (impairment of tibia and fibula) and DC 5263 (genu recurvatum).  As detailed below, these diagnostic codes are not applicable because the Veteran does not exhibit the relevant symptomatology.

VA's General Counsel has also held that separate ratings may be assigned in cases where a service-connected knee disability includes both a compensable limitation of flexion under DC 5260 and a compensable limitation of extension under DC 5261, provided that the degree of disability is compensable under each set of criteria. VAOPGCPREC 9-2004; 69 Fed. Reg. 59990 (2004).  VA General Counsel has also held that separate ratings may be assigned in cases where the service-connected knee disability includes both arthritis and instability.  VAOPGCPREC 23-97 (July 1, 1997).

Analysis

The Veteran was previously granted service connection for both knees due to evidence of degenerative joint disease.  The Veteran asserts that he is entitled to separate ratings for his bilateral knee disabilities as he has symptoms and limitations that are not related to his service-connected degenerative arthritis.  See February 2014 notice of disagreement; see also March 2015 Board hearing transcript.  The Veteran also believes that the bilateral knee degenerative arthritis should receive a higher rating due to loss of function.  Id.  The appeal period dates back to December 2012.

The Veteran has been afforded three VA knee examinations during the course of the appeal.  

The first VA examination, conducted in February 2013, reflects that the Veteran had received MRIs of both knees.  These images showed a moderate baker's cyst in the left knee, with no additional abnormalities; images of the right knee showed mild patellar chondromalacia with underlying bone marrow edema and degenerative changes of the medial meniscus without evidence of a tear.  The Veteran had full range of motion of flexion and extension in both knees with no objective evidence of pain and no reduction in range of motion after repeated movements.  Functional loss noted by the examiner included pain on movement, disturbance of locomotion, and crepitation in both knees.  There was no tenderness on palpation, no instability, no evidence of subluxation or dislocation, no history of meniscus problems, and full strength in both knees.  The Board notes that the Veteran showed functional loss during this examination, with pain on movement, disturbance of locomotion, and crepitation in both knees; however, the Board finds that, even considering this functional loss, the Veteran's knee disabilities did not approximate the next higher rating which might include manifestations such as flexion limited to 30 degrees or extension limited to 15 degrees.  

The Veteran received another VA knee examination in July 2014 and the Veteran complained that his knees were worse compared to his previous VA examination.  He particularly complained of increased pain, swelling, and loss of range of motion; he denied flare-ups.  Right knee flexion was from zero to 95 degrees with objective evidence of pain at zero degrees.  Right knee extension was normal.  Left knee flexion was from zero to 120 degrees with objective evidence of pain at zero degrees.  Right knee extension was normal.  On repeated motion, the right knee was the same, however the left knee flexion reduced to zero to 90 degrees.  The examiner noted functional loss due to pain on movement and disturbance of locomotion.  Although the examiner found that the Veteran experienced pain throughout the entire range of motion, the Board emphasizes that pain throughout an entire range of motion, but without evidence of decreased functional ability, does not warrant a higher rating.  See Mitchell, 25 Vet. App. 38.  In this case, the Veteran's range of motion after repeated motion was the same for the right knee and reduced to 90 degrees for the left knee.  Thus, despite the Veteran's complaints of pain, there was no evidence of functional loss in either knee that approximated the next higher rating.  

The July 2014 examiner noted tenderness on palpation of the knees and the Veteran reported an in-service occurrence of shin splints that resolved soon after.  The Veteran's knees had full strength, stability tests were normal and there was no evidence of recurrent patellar subluxation or dislocation.  The Veteran was occasionally using a cane due to his service-connected right ankle and his knees.  

Even though the Veteran's bilateral knee disability was clearly worse during the July 2014 examination than the previous one, his disabilities did not meet the criteria for a higher rating based on limitation of motion alone.  The Board acknowledges that the Veteran experienced additional functional loss due to pain on movement and disturbance of locomotion; however, the Board finds that, even considering this functional loss, the Veteran's knee disabilities did not approximate the next higher rating which might include manifestations such as flexion limited to 30 degrees or extension limited to 15 degrees.  

The Veteran received yet another VA knee examination in April 2015.  Both right and left knee flexion was zero to 90 degrees with full extension; however, the examiner noted abnormal range of motion due to pain.  The examiner noted that there was additional functional loss on repeated motion due to pain on movement and weakness; however, the Veteran was able to meet the same range of motion after repeated movements.  The examiner also noted objective evidence of pain on weight bearing bilaterally and moderate tenderness on palpation to the anterior knee bilaterally.  There was no crepitus, no muscle atrophy, no ankylosis, no history of recurrent subluxation, no history of lateral instability, no history of recurrent effusion, no patellar dislocation, no history of shin splints, stress fractures, compartment syndrome, meniscus conditions, or other knee pathology.  The examiner did note that the Veteran's knees showed reduced strength - at a three out of five - bilaterally.  Anterior, posterior, medial and lateral instability testing were all negative.  The Veteran also reported flare-ups with prolonged walking, standing, sitting, and driving.  In sum, the Veteran's range of motion was similar to the previous examination; however the bilateral knee disability was clearly worse during this examination than the previous one due to functional loss such as pain on movement, weakness, and flare-ups.  Unfortunately, the Veteran's knee disabilities did not approximate the next higher rating which might include manifestations such as flexion limited to 30 degrees or extension limited to 15 degrees, even considering this additional functional loss.  

The record also reflects numerous VA treatment notes showing the Veteran complained about bilateral knee pain.  For example, an April 2013 VA treatment note reflects that Veteran rated his knee pain as a ten out of ten in intensity and constant in frequency, worsened with activity and alleviated with nothing.  Another VA treatment note from April 2013 reflects the Veteran was referred to Pain Management.  At that time the provider recommended gabapentin to treat his bilateral knee pain, which the Veteran refused.  The provider noted the Veteran suffered from chronic pain syndrome, mainly in his knees.  

In his March 2015 Board hearing, the Veteran testified that he believed he should receive a separate rating for his bilateral knee conditions, secondary to his right ankle condition.  He felt this rating should be in addition to his ratings for degenerative arthritis of the knees.  The Veteran asserted that he could distinguish the pain from arthritis from the ankle-related pain because activity increased the pain dramatically.  He reported constant bilateral knee pain at an eight out of ten which was not alleviated by cortisone shots or physical therapy.  The Veteran also testified that he had instability in the knees, which frequently resulted in falls.  The Veteran is competent to report that he has falls which he attributes to knee instability; however, he is not competent to self-diagnose knee instability as a lay person as this is a complex medical question that requires medical knowledge and training.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  The Board finds that the stability tests conducted in each of the VA examinations, which were all normal, should be accorded greater probative weight on this matter.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) ("[t]he probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches . . . the credibility and weight to be attached to these opinions [are] within the province of the adjudicator.").  

The Board reiterates that VA compensation for disabilities is subject to regulation and the Veteran's symptomology must be examined vis-à-vis the regulatory framework.  The Board acknowledges that the Veteran's bilateral knee disability is significantly painful and impacts his quality of life, however, the medical evidence of record does not support the Veteran's assertions that he is entitled to higher or additional ratings for his bilateral knee disability.  Here, the Veteran received three different VA knee examinations during the course of the appeal.  Instability testing was conducted on both knees in each examination and all of these tests were normal, weighing against assigning separate ratings for knee instability.  Pain, weakness, and flare-ups - all worse with activity - have been discussed during each examination and in the VA outpatient records, and reduced muscle strength was noted in the most recent VA examination.  As indicated above, however, the functional impact on the Veteran's bilateral knee disability as a result of these symptoms do no approximate the next higher ratings based on loss of motion.  Thus, the benefit sought on appeal must be denied.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Here, the Veteran's knee disabilities are manifested by pain, weakness, and occasional flare-ups with limitation of motion requiring occasional use of a cane.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  See 38 C.F.R. § 4.71a, DCs 5003, 5260.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement (due to muscle injury), excess fatigability and pain on movement.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss, and the Veteran has not demonstrated any symptomatology that falls outside the scope of the applicable criteria. Thus, referral for consideration of an extraschedular evaluation is not warranted.  38 C.F.R. § 3.321(b)(1). 

TDIU

The Veteran was granted a total disability rating due to individual unemployability (TDIU) during the period from June 2014 to July 2014, after which the Veteran met the 100 percent schedular criteria due to service-connected disabilities and TDIU was discontinued.  

The Board is cognizant of the decision in Bradley v. Peake, 22 Vet. App. 280 (2008), in which the Court held that, although no additional disability compensation may be paid when a total schedular disability rating is already in effect, a separate award of TDIU predicated on a single disability may form the basis for an award of special monthly compensation. 

The facts in this Veteran's case distinguish the current appeal from the Court's holding in Bradley, where only a 70 percent disability rating for PTSD was granted, a TDIU ("total rating") was granted based primarily on the PTSD disability, the TDIU substituted for the "total" rating, and the Veteran only later claimed and was granted service connection and multiple separate disability ratings that, apart from the PTSD, combined to at least 60 percent.  In the current Veteran's case, as distinguished from Bradley, the Veteran has been granted a combined 100 percent ("total") schedular disability rating for all of his service-connected disabilities, as distinguished from a less than total schedular rating (of 70 percent) in Bradley that was only made "total" by operation of TDIU.  Here, subsequent to the grant of the combined "total" (100 percent schedular) disability rating for his service-connected disabilities, the Veteran also has not claimed or been granted service connection and/or ratings that combined to a separate 60 percent disability rating. 

In November 2009, the VA General Counsel interpreted that the logic of Bradley suggested that, if a veteran had a schedular total rating for a particular service-connected disability and subsequently claimed TDIU for a separate disability, VA must consider the TDIU claim despite the existence of the schedular total rating (100 percent schedular) and award special monthly compensation if VA finds the separate disability supports a TDIU rating independent of the other 100 percent disability rating.  The Veteran's case currently on appeal is factually distinguished from even the logical extension of Bradley indicated by the VA General Counsel, because neither the Veteran nor the evidence has in fact subsequently claimed TDIU based entirely on a separate service-connected disability.  To the contrary, the Veteran has stated that he was unable to work based on several of his service-connected disabilities.  See February 2015 VA Form 21-8940.  In contrast to the hypothetical scenario in which the VA General Counsel interpreted a logical extension of Bradley (where a veteran had a schedular total rating for a particular service-connected disability and subsequently claimed TDIU for a separate disability), the Veteran in this case has not made a subsequent claim for TDIU.  For these reasons, any TDIU claim is rendered moot by the grant of a combined 100 percent disability rating for all service-connected disabilities, with no remaining questions of law or fact to be decided regarding TDIU.


ORDER

Entitlement to a rating in excess of 10 percent for right knee degenerative joint disease is denied.

Entitlement to a rating in excess of 10 percent for left knee degenerative joint disease is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


